Citation Nr: 0016807	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for postoperative 
duodenal ulcer, currently evaluated as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued a 20 percent evaluation 
assigned to the service-connected duodenal ulcer.  

In January 1999, the veteran testified at a video conference 
hearing before the undersigned Board member.  During that 
hearing, the veteran raised the issue of entitlement to an 
increased evaluation for his service-connected left wrist 
disorder.  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have an active duodenal ulcer or any 
significant symptoms due to duodenal ulcer disease or 
postgastrectomy syndrome.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for postoperative duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.114, Diagnostic Codes 7305 and 7308 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected duodenal ulcer 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.  In this regard, the Board notes 
that the veteran was provided VA examinations in October 
1997.  While the veteran was invited to submit recent private 
treatment records in support of his claim within 60 days from 
the date of his January 1999 videoconference hearing, only 
records from the mid-1960's and 1970 were provided.  The 
veteran has not identified any outstanding medical records 
which could be obtained to support his claim. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other relevant evidence 
of record pertaining to the history of the service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

An October 1997 VA intestines examination report reflects 
that the veteran did not have any current weight gain or 
loss, significant complaints of nausea and/or vomiting, 
constipation or diarrhea.  There was no evidence of any 
fistula, anemia or malnutrition.  The veteran reported having 
abdominal pain, cramping and burning in the epigastric area 
after he ate spicy foods, which he avoided.  The examiner 
noted that the veteran's current treatment was Mylanta II.  A 
diagnosis of a history of a duodenal ulcer with status-post 
surgical repair was entered.  The examiner indicated that the 
veteran was without any current significant symptoms from his 
history of ulcer disease with the exception of taking 
Mylanta.  

An October 1997 VA Stomach examination report reflects that 
the VA examiner reviewed the veteran's claims file prior to 
the examination, and that the appellant's extensive history 
with respect to his duodenal ulcer was reported in detail.  
The veteran denied having any vomiting, hematemesis, melena, 
circulatory disturbances, diarrhea, constipation or colic 
distention.  He denied any current treatment for his ulcer 
with the exception of taking Mylanta II for his stomach.  He 
reported having rare occasions of nausea and gastric distress 
when he ate spicy foods.  

The examination of the abdomen disclosed that it was round 
and soft with bowel sounds in all four quadrants.  There were 
no palpable masses or areas of tenderness.  There was a 
fourteen centimeter well-healed surgical scar at the 
abdominal midline, which extended from the xiphoid to the 
umbilicus.  There was also a fifteen centimeter old well-
healed surgical scar, which extended longitudinally along the 
right upper and lower quadrants.  Both scars were white in 
color, nontender and well healed.  There was no current 
evidence of any ulcer disease.  The veteran did not have any 
significant gastric complaints at that time.  There was no 
evidence of any recent weight gain or loss, anemia or 
tenderness.  The veteran reported that his weight had 
remained stable over the previous twenty years.  In this 
regard, the examiner reported that the veteran's current 
weight was 169 and 3/4 pounds as compared to 167 pounds on his 
last examination.  A diagnosis of a history of a duodenal 
ulcer with surgical repair with no recent treatment other 
than Mylanta was recorded by the examining physician.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In this case, the RO has assigned a 20 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Codes 7305 and 7308, 
which contain the criteria for evaluating duodenal ulcers and 
postgastrectomy syndromes, respectively.  

A moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  An evaluation of 40 
percent is warranted for a moderately severe duodenal ulcer 
which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

A 20 percent evaluation will be assigned for mild 
postgastrectomy syndromes with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  A 40 percent 
evaluation is warranted for moderate postgastrectomy 
syndromes with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  38 C.F.R. § 4.114, Diagnostic 
Code 7308.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

The Board notes the veteran's contention that his 
postoperative duodenal ulcer is more severely disabling than 
the current 20 percent evaluation reflects.  However, the 
Board is of the opinion that an increased evaluation for such 
disability is not warranted under either Diagnostic Code 7305 
or 7308.  In reaching the foregoing conclusion, the Board 
observes that during VA examinations, conducted in October 
1997, there was no evidence of any active ulcer or of 
postgastrectomy syndrome.  Indeed, the veteran was diagnosed 
as having a history of a duodenal ulcer.  While these reports 
also reflect that the veteran reported experiencing 
epigastric discomfort after he ate spicy foods, the appellant 
also indicated that he had refrained from eating those types 
of foods.  Finally, the veteran denied having any weight loss 
(his weight was noted to have been 169 3/4 pounds in October 
1997 as compared to 167 pounds during a previous VA 
examination), vomiting, hematemesis, diarrhea, melena, amenia 
or malnutrition.  In light of the foregoing, the Board finds 
that the veteran's postoperative duodenal ulcer disease does 
not more nearly approximate the criteria for a higher 
evaluation than those for the currently assigned evaluation, 
under Diagnostic Code 7305 or 7308. 

As outlined above, the medical evidence shows that the 
veteran's surgical scars are well healed and non-tender.  
Therefore, they do not warrant a separate compensable 
evaluation.  See Esteban v. Brown, 6 Vet. App. 259, at 261-
62.


ORDER

An evaluation in excess of 20 percent for postoperative 
duodenal ulcer is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

